 

Exhibit 10.2

 

EXCLUSIVITY AGREEMENT

 

This AGREEMENT is made on the dates signed below, by and between SpyFire
Interactive, LLC, a Nevada limited liability corporation; hereinafter referred
to as ("Spyfire") and Education Success dba AdCafe ("AdCafe"), a Utah company.

 

WHEREAS Adcafe is the advertiser of offers and is desirous of having said offers
marketed through the SpyFire Interactive, LLC network of advertising publishers.

 

WHEREAS, AdCafe desires to provide to Spyfire an exclusive on certain offers as
outlined in this Agreement

 

THEREFORE, IT IS AGREED by the parties above named, in consideration of the
promises and covenants hereinafter contained, as follows:

 

1. Exclusivity. Adcafe grants to SpyFire the exclusive marketing rights to the
Susan's Business Blog offers ("Campaign") excluding AdCafe's working
relationship with Mike Sampson as this relationship existed at the time of this
Agreement. In consideration of this grant, SpyFire agrees to diligently market
the offers via its network of publishers in accord with the terms and conditions
of this agreement. Spyfire shall have sole discretion in the marketing and
selection of publishers utilized for offers. Exclusive rights to the offer will
be based on weekly volume commitments. A minimum of 700 leads per week (~100
leads per day) will be needed from Spyfire and all of its partners. If volume
drops below this weekly number, Spyfire will have 7 days to restore volume to
the minimum lead or the exclusive will be voided. If exclusivity rights are not
maintained all other sections of this agreement shall survive.

 

2. Requirements. Adcafe shall provide SpyFire with all text and technical data
regarding the offers; sales literature, brochures, catalogs, etc. currently in
use for the product(s); and any and all future offers Adcafe may develop
relative to the Campaign.

 

3. Non-Circumvention. Adcafe also agrees not to circumvent SpyFire's working
relationship with Millionaire Network without written consent from Spyfire. This
non- circumvention provision shall survive the termination of this Agreement
unless termination is conducted pursuant to the terms of Section 4 and 5. Adcafe
agrees to run all traffic from Millionaire Network through SpyFire's ad network
for the period of one (1) year from the date of this Agreement. The Agreement
shall automatically renew for additional one (1) year terms if not terminated 30
days prior to renewal in writing by either party.

 

4. Commission. If AdCafe terminates the Exclusivity and Non-Circumvention
provisions of this Agreement, AdCafe may work directly with Millionaire Network
provided that Adcafe pay SpyFire a referral commission of 2.5% on all Gross
Revenue generated on all offers marketed through Millionaire Network. Gross
Revenue shall mean all income generated as a result of any relationship between
Millionaire Network and Adcafe from all the traffic Millionaire Network sends to
Adcafe's collection of offers. The 2.5% Commission shall be paid on the 15th of
each and every month based on the Gross Media Cost paid by Adcafe to Millionaire
Network in the month prior.

 

 

 

 

 Exhibit 10.2

 

5. Term of Commission. In the event that Adcafe desires to terminate the
exclusivity and non-circumvention provisions of this Agreement, the Commission
provision shall survive and continue until the earlier of: (i) termination in
writing by Spyfire, or (ii) the cessation of all revenue generation by
Millionaire Network on Adcafe offers. Upon Adcafe's default under any terms of
this Agreement, Spyfire shall have any and all rights at law or in equity.

 

6. SpyFire shall have the discretion to determine the methods of networking the
offers through its publishers and contacting their publishers under this
contract.

 

7. This Agreement, Insertion Order and the exhibits, documents and agreements
executed by the parties simultaneously herewith, constitute the entire
understanding and agreement of the parties hereto and supersede all other prior
agreements and understandings, written or oral, between the parties.

 

We, the undersigned, agree to the terms and conditions of this agreement on the
below written dates.

 

SpyFire Interactive, LLC   Advertiser AdCafe, LLC           Name: Chris Richarde
  Name: Jade Koyle           Title: President   Title: EVP Marketing          
Signature: /s/ Chris Richarde   Signature: /s/ Jade Koyle           Date:
6/24/2011   Date: 6/24/2011

 

 

 

